Citation Nr: 0410088	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for plasmacytoma, multiple 
myeloma, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from February 1971 to 
February 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO rating decision, which denied service 
connection for plasmacytoma, multiple myeloma, as a result of 
exposure to ionizing radiation.  

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

REMAND

The veteran seeks service connection for plasmacytoma, multiple 
myeloma.  In particular, he alleges that this disorder arose from 
active duty exposure to radiation while loading nuclear weapons 
onto aircraft.   

The veteran's DD Form 214 reflects that his primary specialty was 
weapons mechanic (the related civilian occupation was "armorer").  
Service personnel records confirm (in pertinent part) that between 
February 1971 and December 1971 the veteran served on a weapons 
loading crew at MacDill Air Force Base in Tampa, Florida; that 
between December 1971 and March 1973 he loaded nuclear warheads 
onto aircraft at Osan Air Base in the Republic of Korea; and that 
between March 1973 and March 1974 he loaded nuclear warheads onto 
aircraft at Johnson Air Force Base in Goldsboro, North Carolina.  
There are also records reflecting that the veteran was temporarily 
transferred for duty at Homestead Air Force Base in Florida in 
December 1973, March 1974, and May 1974.  He has alleged that 
these temporary duty assignments involved removing nuclear 
warheads from missiles.  

The loading of nuclear weapons onto aircraft or missiles between 
1971 and 1975 is not a "radiation risk activity" as defined by 38 
C.F.R. § 3.309(d)(3) (2003).  Therefore, it is doubtful that 
presumptive service connection could be granted under that 
criteria.  However, service connection may be established if a 
veteran develops a "radiogenic disease" which the VA Under 
Secretary of Benefits relates to the radiation exposure in 
service.  A "radiogenic disease" is one that is deemed to have 
been induced by ionizing radiation, and by regulation includes 
multiple myeloma.  38 C.F.R. § 3.311(b)(2) (2003).  Service 
connection may also be established when competent evidence 
establishes the existence of a medical nexus between the claimed 
condition and exposure to ionizing radiation during active 
service.  38 C.F.R. § 3.303 (2003); see also Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

In April 2003, the veteran submitted a March 2003 letter from his 
private oncologist, Stephen Besh, M.D.  In this letter, Dr. Besh 
reported that the veteran had been diagnosed as having a solitary 
osseous plasmacytoma, a variant of multiple myeloma.  In light of 
the veteran's work around nuclear weapons while serving in the 
military, Dr. Bash wrote that he "would support the categorization 
of [the veteran's] malignancy as being service connected."  
Further, the veteran has submitted a March 2003 letter from G. 
Lowndes Harrison, M.D., who also stated that he "would support 
that [the veteran's] malignancy could be related" to exposure to 
radiation while loading nuclear weapons during active duty.  As 
these physicians clearly opine that the veteran's multiple myeloma 
is due to radiation exposure while on active duty, the development 
requirements for determining the veteran's actual exposure to 
radiation (described in M21-1, Part III, para. 5.12) should be 
followed in this case, as detailed below.

Moreover, the Board notes that in a February 2003 written 
statement, the veteran requested a local hearing as well as a 
Board hearing.  On April 3, 2003, a video conference hearing was 
held before the undersigned, who is an acting veterans law judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that hearing, 
pursuant to  38 U.S.C.A. § 7107(c) (West 2002).  However, the RO 
has not yet scheduled a local hearing, and the veteran himself 
specifically noted this fact during his video conference hearing, 
as well as in an April 2003 letter to the Board.  Therefore, on 
remand the RO should schedule the veteran for a local hearing.  


Accordingly, the Board REMANDS this case for the following 
development:

1.  Schedule the veteran for the local hearing (at the RO before a 
hearing officer) initially requested in February 2003.  Advise him 
that if he wishes to withdraw the hearing request, he should so 
inform the RO in writing.

2.  Develop the claim for service connection for plasmacytoma, 
multiple myeloma in accordance with the provisions of 38 C.F.R. § 
3.311 and M21-1, Part III, para. 5.12.  This development should 
include the following:

a.  If possible, obtain the complete clinical records (not 
summaries) for all medical care relating to the veteran's 
plasmacytoma, multiple myeloma.  If feasible, obtain tissue 
blocks, slides, or other pathology samples.

b.  Request from the veteran a history of his exposure to known 
carcinogens, including post-service occupational and smoking 
history (as if, either before or after service, there was exposure 
to a cancer-causing substance).  Request the history of any family 
members who have been diagnosed as having cancer.  

c.  Request a copy of the record of occupational exposure to 
ionizing radiation (i.e., DD Form 1141) from the veteran's 
Military Personnel Record Jacket, as well as any other records 
which contain radiation exposure information.  When all logical 
follow-up development in this regard is completed, send a letter 
to the Air Force Medical Operations Agency requesting relevant 
dose information.  

d.  Thereafter, if appropriate, refer the claim, along with the 
information specified in M21-1, Part III, para. 5.12(g), for 
consideration by the Under Secretary for Benefits.

3.  If it is determined that service connection for plasmacytoma, 
multiple myeloma on the basis of exposure to ionizing radiation 
under 38 C.F.R. § 3.311 cannot be granted, then arrange for an 
appropriate VA examination of the veteran.  Based upon an 
examination of the veteran and a thorough and complete review of 
the claims folder, the examiner should answer the following 
questions: 

a.  Does the veteran currently have cancer, including 
plasmacytoma, multiple myeloma?  

b.  If so, is it at least as likely as not (i.e., probability of 
at least 50 percent) that this disease had its onset in service or 
is otherwise due to exposure to radiation while on active duty 
(including as a result of loading nuclear weapons onto aircraft 
and/or missiles)?  

4.  Review the claims file and ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied.  See also 38 C.F.R. § 3.159.  If the 
veteran underwent a VA examination, review the examiner's report 
for adequacy and return it for any needed revision. 

5.  Thereafter, reconsider the claim on appeal.  If it remains 
denied, provide the veteran and any representative with a 
supplemental statement of the case.  The supplemental statement of 
the case must contain notice of all relevant actions taken on the 
claim for benefits, including a summary of the evidence (including 
all the records associated with the claims file since the issuance 
of the statement of the case in December 2002) and analysis of in 
light of all pertinent legal authority.  Allow an appropriate 
period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by the 
Board or by the United States Court of Appeals for Veterans Claims 
(CAVC).  See The Veterans' Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
THERESA M. CATINO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  38 
U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

